O’Connor, J.
(concurring in result only). The jury verdict in favor of the defendant drug manufacturer was supported by the evidence while the complaint against the defendants doctor and hospital was properly dismissed at the close of plaintiff’s case for failure to make out a prima facie case of negligence (see McDermott v Manhattan Eye, Ear & Throat Hosp., 15 NY2d 20, 24; Meiselman v Crown Hgts. Hosp., 285 NY 389, 396).
Lazer, J. P., Rubin and Boyers, JJ., concur; O’Connor, J., concurs in the result, with an opinion.
Judgment of the Supreme Court, Westchester County, entered September 11,1981, affirmed insofar as appealed from, with one bill of costs.